
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8



EMPLOYMENT AGREEMENT


        This Employment Agreement (this "AGREEMENT") by and among COMFORT
SYSTEMS USA (TEXAS), L.P., a Texas limited partnership (the "COMPANY"), and
WILLIAM GEORGE ("EMPLOYEE") is hereby entered into and effective as of the 1st
day of December, 2003.

R E C I T A L S

        A.    The Company is engaged primarily in the heating, ventilation, air
conditioning, plumbing, mechanical contracting, specialty fabrication,
electrical, fire protection and process piping industry.

        B.    Company desires to employ Employee hereunder in a confidential
relationship wherein Employee, in the course of his employment, will become
familiar with and aware of information as to the Company's customers, specific
manner of doing business, processes, techniques and trade secrets and future
plans with respect thereto, all of which have been and will be established and
maintained at great expense to the Company, which information is a trade secret
and constitutes the valuable good will of the Company; and

        NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth herein, it is hereby agreed as follows:

A G R E E M E N T S

        1.    EMPLOYMENT AND DUTIES.    

        (a)   Company hereby employs Employee to serve as President of the
Company. As such, Employee shall have responsibilities, duties and authority
customarily accorded to and expected of an officer holding such position
directly with the Company. Employee hereby accepts this employment upon the
terms and conditions herein contained and agrees to devote his full time,
attention and efforts to promote and further the business of Company.

        (b)   Employee shall faithfully adhere to, execute and fulfill all
policies established by Company from time to time.

        2.    COMPENSATION.    For all services rendered by Employee, Company
shall compensate Employee as follows:

        (a)    BASE SALARY.    Effective as of the Effective Date, the base
salary payable to Employee shall be $210,000 per year, payable on a regular
basis in accordance with Company's standard payroll procedures but not less
frequently than monthly. On at least an annual basis, Company will review
Employee's performance and may, in its sole discretion, (i) make increases to
such base salary; (ii) pay a performance bonus; or (iii) recommend Employee for
the grant of Company stock options.

        (b)    EMPLOYEE PERQUISITES, BENEFITS AND OTHER
COMPENSATION.    Employee shall be entitled to receive additional benefits and
compensation from Company in such form and to such extent as specified below:

        (i)    Coverage, subject to contributions required of executives of the
Company generally, for Employee and his dependent family members under health,
hospitalization, disability, dental, life and other insurance plans that Company
may have in effect from time to time. Benefits provided to Employee under this
clause (i) shall be equal to such benefits provided to other Company employees
of the same level.

--------------------------------------------------------------------------------

        (ii)   Reimbursement for all business travel and other out-of-pocket
expenses reasonably incurred by Employee in the performance of services pursuant
to this Agreement. All reimbursable expenses shall be appropriately documented
in reasonable detail by Employee upon submission of any request for
reimbursement, and in a format and manner consistent with Company's expense
reporting policy.

        (iii)  Company shall provide Employee with other employee perquisites as
may be available to or deemed appropriate for Employee by Company and
participation in all other Company-wide employee benefits as are available from
time to time.

        3.    NONCOMPETITION AGREEMENT.    

        (a)   Employee shall not, during the term of his employment hereunder,
be engaged in any other business activity pursued for gain, profit or other
pecuniary advantage if such activity interferes with Employee's duties and
responsibilities hereunder. The foregoing limitations shall not be construed as
prohibiting Employee from making personal investments in such form or manner as
will neither require his services in the operation or affairs of the companies
or enterprises in which such investments are made nor violate the terms of this
paragraph 3. Employee will not, during the period of his employment by or with
Company, and for a period of two (2) years immediately following the termination
of his employment under this Agreement, except as provided below, directly or
indirectly, for himself or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business of whatever nature:

        (i)    engage, as an officer, director, shareholder, owner, partner,
joint venturer, or in a managerial capacity, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, in any business
in direct competition with Company or any of its subsidiaries and affiliates
within 100 miles of where the Company or any of its subsidiaries and affiliates
conduct business, including any territory serviced by the Company or any of such
subsidiaries (the "TERRITORY");

        (ii)   call upon any person who is, at that time, an employee of Company
or any of its subsidiaries or affiliates sales or managerial capacity for the
purpose or with the intent of enticing such employee away from or out of the
employ of Company or any of its subsidiaries or affiliates or any its
subsidiaries or affiliates;

        (iii)  call upon any person or entity which is, at that time, or which
has been, within one (1) year prior to that time, a customer of the Company or
any of its subsidiaries or affiliates for the purpose of soliciting or selling
products or services in direct competition with the Company or any of its
subsidiaries or affiliates; or

        (iv)  call upon any prospective acquisition candidate, on Employee's own
behalf or on behalf of any competitor, which candidate was, to Employee's actual
knowledge after due inquiry, either called upon by Company or any of its
subsidiaries or affiliates or for which Employee participated in an acquisition
analysis for the purpose of acquiring such entity or all or substantially all of
such entity's assets.

        Notwithstanding the above, the foregoing covenant shall not be deemed to
prohibit Employee from acquiring as a passive investment not more than two
percent (2%) of the capital stock of a competing business the stock of which is
traded on a national securities exchange or on an over-the -counter or similar
market.

2

--------------------------------------------------------------------------------

        (b)   Because of the difficulty of measuring economic losses to Company
or any of its subsidiaries or affiliates as a result of a breach of the
foregoing covenant, and because of the immediate and irreparable damage that
could be caused to Company or any of its subsidiaries or affiliates for which
they would have no other adequate remedy, Employee agrees that the foregoing
covenant may be enforced by Company or any of its subsidiaries or affiliates in
the event of breach or threatened breach by Employee, by injunctions,
restraining orders and other appropriate equitable relief.

        (c)   It is agreed by the parties that the foregoing covenants in this
paragraph 3 impose a reasonable restraint on Employee in light of the activities
and business of the Company on the date of the execution of this Agreement and
the current plans of the Company or any of its subsidiaries or affiliates; but
it is also the intent of the Company and Employee that such covenants be
construed and enforced in accordance with the changing activities, business and
locations of the Company or any of its subsidiaries or affiliates throughout the
term of this covenant, whether before or after the date of termination of the
employment of Employee. For example, if, during the term of this Agreement, the
Company or any of its subsidiaries or affiliates engages in new and different
activities, enters a new business or establishes new locations for its current
activities or business in addition to or other than the activities or business
enumerated under the Recitals above or the locations currently established
therefor, then Employee will be precluded from soliciting the customers or
Employees of such new activities or business or from such new location and from
directly competing with such new business within 100 miles of its
then-established operating location(s) through the term of this covenant.

        It is further agreed by the parties hereto that, in the event that
Employee shall cease to be employed hereunder, and shall enter into a business
or pursue other activities not in competition with the Company or any of its
subsidiaries or affiliates, or similar activities or business in locations the
operation of which, under such circumstances, does not violate clause (i) of
paragraph 3(a), Employee shall not be chargeable with a violation of this
paragraph 3 if the Company or any of its subsidiaries or affiliates shall
thereafter enter the same, similar or a competitive (i) business, (ii) course of
activities or (iii) location, as applicable.

        (d)   The covenants in this paragraph 3 are severable and separate, and
the unenforceability of any specific covenant shall not affect the provisions of
any other covenant. Moreover, in the event any court of competent jurisdiction
shall determine that the scope, time or territorial restrictions set forth
herein are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which the court deems reasonable,
and this Agreement shall thereby be reformed.

        (e)   All of the covenants in this paragraph 3 shall be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Employee against Company or any of
its subsidiaries or affiliates, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by Company or any
of its subsidiaries or affiliates of such covenants. It is specifically agreed
that the period of two (2) years following termination of employment stated at
the beginning of this paragraph 3, during which the agreements and covenants of
Employee made in this paragraph 3 shall be effective, shall be computed by
excluding from such computation any time during which Employee is in violation
of any provision of this paragraph 3.

3

--------------------------------------------------------------------------------




        4.    PLACE OF PERFORMANCE; RELOCATION RIGHTS.    

        (a)   Employee understands that he may be requested by Company or any of
its subsidiaries or affiliates to relocate from his present residence to another
geographic location in order to more efficiently carry out his duties and
responsibilities under this Agreement or as part of a promotion or other
increase in duties and responsibilities. In such event, if Employee agrees to
relocate, Company or any of its subsidiaries or affiliates will pay all
relocation costs to move Employee, his immediate family and their personal
property and effects. Such costs may include, by way of example, but are not
limited to, pre-move visits to search for a new residence, investigate schools
or for other purposes; temporary lodging and living costs prior to moving into a
new permanent residence; duplicate home carrying costs; all closing costs on the
sale of Employee's present residence and on the purchase of a comparable
residence in the new location; and added income taxes that Employee may incur if
any relocation costs are not deductible for tax purposes. The general intent of
the foregoing is that Employee shall not personally bear any out-of-pocket cost
as a result of the relocation, with an understanding that Employee will use his
best efforts to incur only those costs which are reasonable and necessary to
effect a smooth, efficient and orderly relocation with minimal disruption to the
business affairs of Company or any of its subsidiaries or affiliates and the
personal life of Employee and his family.

        (b)   Notwithstanding the above, if Employee is requested by Company to
relocate his primary residence and Employee refuses, such refusal shall not
constitute "CAUSE" for termination of this Agreement under the terms of
paragraph 5(a)(iii).

        5.    TERM; TERMINATION; RIGHTS ON TERMINATION.    

        (a)    TERM.    The term of this Agreement shall begin on the date
hereof and continue for two (2) years (the "INITIAL TERM") unless terminated
sooner as herein provided, and shall automatically renew after the Initial Term
on a year-to-year basis on the same terms and conditions contained herein in
effect as of the time of renewal unless the Company notifies Employee at least
60 days prior to such expiration (the "TERM"). This Agreement and Employee's
employment may be terminated in any one of the following ways:

        (i)    TERMINATION AS A RESULT OF THE EMPLOYEE'S DEATH.    The death of
Employee shall immediately terminate this Agreement and upon such termination
Employee's Estate shall receive from the Company, in a lump-sum payment, the
base salary at the rate then in effect for one (1) year, provided, however, that
such lump-sum payment shall be reduced by the amount, if any, of benefit payable
under any life insurance policies to the extent such policies are procured and
paid for by the Company.

4

--------------------------------------------------------------------------------

        (ii)    TERMINATION ON ACCOUNT OF DISABILITY.    If, as a result of
incapacity due to physical or mental illness or injury, Employee shall have been
absent from his full-time duties hereunder for four (4) consecutive months, then
thirty (30) days after receiving written notice (which notice may occur before
or after the end of such four (4) month period, but which shall not be effective
earlier than the last day of such four (4) month period), Company may terminate
Employee's employment hereunder provided Employee is unable to resume his
full-time duties with or without reasonable accommodation at the conclusion of
such notice period. Also, Employee may terminate his employment hereunder if his
health should become impaired to an extent that makes the continued performance
of his duties hereunder hazardous to his physical or mental health or his life,
provided that Employee shall have furnished Company with a written statement
from a qualified doctor to such effect and provided, further, that, at Company's
request made within thirty (30) days of the date of such written statement,
Employee shall submit to an examination by a doctor selected by Company who is
reasonably acceptable to Employee or Employee's doctor and such doctor shall
have concurred in the conclusion of Employee's doctor. In the event this
Agreement is terminated as a result of Employee's disability, Employee shall
receive from Company, in a lump-sum payment due within ten (10) days of the
effective date of termination, the base salary at the rate then in effect for
whatever time period is remaining under the Initial Term of this Agreement or
for one (1) year, whichever amount is greater; provided, however, that any such
payments shall be reduced by the amount of any disability insurance payments
payable to the Employee as a result of such disability.

        (iii)    TERMINATION BY THE COMPANY FOR CAUSE.    Company may terminate
this Agreement immediately for "CAUSE," which shall be: (1) Employee's willful
and material breach of this Agreement (which breach cannot be cured or, if
capable of being cured, is not cured within ten (10) days after receipt of
written notice to cure); (2) Employee's gross negligence in the performance or
intentional nonperformance of any of Employee's material duties and
responsibilities hereunder; (3) Employee's willful dishonesty, fraud or
misconduct with respect to the business or affairs of Company or any of its
subsidiaries or affiliates which materially and adversely affects the operations
or reputation of Company or any of its subsidiaries or affiliates;
(4) Employee's conviction of a felony crime; (5) Employee's confirmed positive
illegal drug test result; (6) confirmed sexual harassment by Employee; or
(7) Employee's material and willful violation of the Company's Compliance and
Business Ethics Policies. In the event of a termination for Cause, as enumerated
above, Employee shall have no right to any severance compensation.

        (iv)    TERMINATION WITHOUT CAUSE.    At any time after the commencement
of employment, either Employee or Company may, voluntarily or without cause,
respectively, terminate this Agreement and Employee's employment, effective
thirty (30) days after written notice is provided to the other. Should Employee
be terminated by Company without Cause Employee shall receive from Company, in a
lump-sum payment due on the effective date of termination, the base salary at
the rate then in effect for one (1) year. Further, any termination without Cause
by Company shall operate to shorten the period set forth in paragraph 3(a) and
during which the terms of paragraph 3 apply to one (1) year from the date of
termination of employment. Except as provided in paragraph 12 below, if Employee
resigns or otherwise terminates this Agreement, the provisions of paragraph 3
hereof shall apply, except that Employee shall receive no severance
compensation. If Employee is terminated by the Company without Cause, or if the
Employee terminates his employment for Good Reason pursuant to paragraph 12(c)
below, then the Company shall make the insurance premium payments contemplated
by COBRA for a period of twelve (12) months immediately following such
termination.

5

--------------------------------------------------------------------------------




        (b)    CHANGE IN CONTROL OF THE COMPANY.    In the event of a Change in
Control of the Company (as defined below) during the Term, paragraph 12 below
shall apply.

        (c)    EFFECT OF TERMINATION.    Upon termination of this Agreement for
any reason provided above, Employee shall be entitled to receive all
compensation earned and all benefits and reimbursements due through the
effective date of termination. Additional compensation subsequent to
termination, if any, will be due and payable to Employee only to the extent and
in the manner expressly provided herein. All other rights and obligations of
Company and Employee under this Agreement shall cease as of the effective date
of termination, except that Company's obligations under paragraph 9 herein and
Employee's obligations under paragraphs 3, 6, 7, 8 and 10 herein shall survive
such termination in accordance with their terms.

        (d)    BREACH BY COMPANY.    If termination of Employee's employment
arises out of Company's material failure to pay Employee on a timely basis the
amounts to which he is entitled under this Agreement or as a result of any other
breach of this Agreement by Company, as determined by a court of competent
jurisdiction or pursuant to the provisions of paragraph 16 below, Company shall
pay all amounts and damages to which Employee may be entitled as a result of
such breach, including interest thereon and all reasonable legal fees and
expenses and other costs incurred by Employee to enforce his rights hereunder.
Further, none of the provisions of paragraph 3 shall apply in the event this
Agreement is terminated as a result of a breach by Company.

        6.    RETURN OF COMPANY PROPERTY.    All records, designs, patents,
business plans, financial statements, manuals, memoranda, lists and other
property delivered to or compiled by Employee by or on behalf of the Company or
its representatives, vendors or customers which pertain to the business of the
Company shall be and remain the property of the Company and be subject at all
times to its discretion and control. Likewise, all correspondence, reports,
records, charts, advertising materials and other similar data pertaining to the
business, activities or future plans of the Company which is collected by
Employee shall be delivered promptly to the Company without request by it upon
termination of Employee's employment.

        7.    INVENTIONS.    Employee shall disclose promptly to the Company any
and all significant conceptions and ideas for inventions, improvements and
valuable discoveries, whether patentable or not, which are conceived or made by
Employee, solely or jointly with another, during the period of employment or
within one (1) year thereafter, and which are directly related to the business
or activities of the Company and which Employee conceives as a result of his
employment hereunder. Employee hereby assigns and agrees to assign all his
interests therein to the Company or its nominee. Whenever requested to do so by
the Company, Employee shall execute any and all applications, assignments or
other instruments that the Company shall deem necessary to apply for and obtain
Letters Patent of the United States or any foreign country or to otherwise
protect the Company's interest therein.

        8.    TRADE SECRETS.    Employee agrees that he will not, during or
after the Term of this Agreement, disclose the specific terms of the Company's
relationships or agreements with their respective significant vendors or
customers or any other significant and material trade secret of the Company,
whether in existence or proposed, to any person, firm, partnership, corporation
or business for any reason or purpose whatsoever, except and only to the extent
required by law or legal process following notice to the Company.

6

--------------------------------------------------------------------------------


        9.    INDEMNIFICATION.    In the event Employee is made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (other than an action by Company
against Employee), by reason of the fact that he is or was performing services
under this Agreement, then Company shall indemnify Employee against all expenses
(including attorneys' fees), judgments, fines and amounts paid in settlement, as
actually and reasonably incurred by Employee in connection therewith, to the
maximum extent permitted by applicable law. The advancement of expenses shall be
mandatory to the extent permitted by applicable law. In the event that both
Employee and Company are made a party to the same third-party action, complaint,
suit or proceeding, Company agrees to engage counsel, and Employee agrees to use
the same counsel, provided that if counsel selected by Company shall have a
conflict of interest that prevents such counsel from representing Employee,
Employee may engage separate counsel and Company shall pay all reasonable
attorneys' fees of such separate counsel. Company shall not be required to pay
the fees of more than one law firm except as described in the preceding
sentence, and shall not be required to pay the fees of more than two law firms
under any circumstances. Further, while Employee is expected at all times to use
his best efforts to faithfully discharge his duties under this Agreement,
Employee cannot be held liable to Company for errors or omissions made in good
faith where Employee has not exhibited gross, willful and wanton negligence or
misconduct or performed criminal or fraudulent acts.

        10.    NO PRIOR AGREEMENTS.    Employee hereby represents and warrants
to Company and the Company that the execution of this Agreement by Employee and
his employment by Company and the performance of his duties hereunder will not
violate or be a breach of any agreement with a former Company, client or any
other person or entity. Further, Employee agrees to indemnify Company and the
Company for any claim, including, but not limited to, attorneys' fees and
expenses of investigation, by any such third party that such third party may now
have or may hereafter come to have against Company or any of its subsidiaries or
affiliates based upon or arising out of any noncompetition agreement, invention
or secrecy agreement between Employee and such third party which was in
existence as of the date of this Agreement.

        11.    ASSIGNMENT; BINDING EFFECT.    Employee understands that he has
been selected for employment by Company and/or the Company on the basis of his
personal qualifications, experience and skills. Employee agrees, therefore, he
cannot assign all or any portion of his performance under this Agreement.
Subject to the preceding two (2) sentences and the express provisions of
paragraph 12 below, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties hereto and their respective heirs, legal
representatives, successors and assigns.

        12.    CHANGE IN CONTROL.    

        (a)   Upon notice by Employee at any time during the 90 days following a
Change in Control, the Employee may elect to terminate his employment and shall
be entitled to receive in a lump-sum payment due upon the date of such
termination the amount equal to two (2) times his annual base salary then in
effect, and the noncompetition provisions of paragraph 3 shall apply for a
period of one (1) year immediately following the effective date of termination.

        (b)   Upon a Change in Control, any options or restricted stock
outstanding to Employee that have not previously vested shall be immediately
vested.

7

--------------------------------------------------------------------------------




        (c)   In any Change in Control situation, if Employee is terminated by
Company without Cause at any time during the twelve (12) months immediately
following the closing of the transaction giving rise to the Change in Control,
or Employee terminates this Agreement for Good Reason (as defined below) at any
time during the twelve (12) months immediately following the closing of the
transaction giving rise to the Change in Control, Employee shall be entitled to
receive in a lump-sum payment, due on the effective date of termination, the
amount equal to two (2) times the greater of (i) his annual base salary then in
effect or (ii) his annual base salary in effect immediately prior to the closing
of the transaction giving rise to the Change in Control, and the noncompetition
provisions of paragraph 3 shall apply for a period of one (1) year immediately
following the effective date of termination. For purposes of this Agreement,
Employee shall have "GOOD REASON" to terminate this Agreement and his employment
hereunder if, without Employee's consent, (x) Employee is demoted by means of a
reduction in authority, responsibilities, duties or title to a position of
materially less stature or importance within the Company than as described in
paragraph 1 hereof or (y) the Company breaches this Agreement in any material
respect and fails to cure such breach within ten (10) days after Employee
delivers written notice and a written description of such breach to the Company,
which notice shall specifically refer to this section of this Agreement.

        (d)   For purposes of applying paragraph 5 under the circumstances
described in (b) above, the effective date of termination will be the closing
date of the transaction giving rise to the Change in Control and all
compensation, reimbursements and lump-sum payments due Employee must be paid in
full by Company at or prior to such closing. Further, Company shall ensure that
Employee will be given sufficient time and opportunity to elect whether to
exercise all or any of his vested options to purchase the Company's Common
Stock, including any options with accelerated vesting under the provisions of
the Company's Long-Term Incentive Plans (or other applicable plan then in
effect), such that he may convert the options to shares of the Company's Common
Stock at or prior to the closing of the transaction giving rise to the Change in
Control, if he so desires.

        (e)   A "CHANGE IN CONTROL" shall be deemed to have occurred if:

        (i)    any person, other than Comfort Systems USA, Inc., a Delaware
corporation and the beneficial owner of the Company ("CSUSA"), or an employee
benefit plan of CSUSA, or any entity controlled by either, acquires directly or
indirectly the Beneficial Ownership (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended) of any voting security of the CSUSA
and immediately after such acquisition such Person is, directly or indirectly,
the Beneficial Owner of voting securities representing fifty percent (50%) or
more of the total voting power of all of the then-outstanding voting securities
of CSUSA;

        (ii)   the following individuals no longer constitute a majority of the
members of the Board of Directors of CSUSA: (A) the individuals who, as of the
date hereof, constitute the Board of Directors of CSUSA (the "ORIGINAL
DIRECTORS"); (B) the individuals who thereafter are elected to the Board of
Directors of the CSUSA and whose election, or nomination for election, to the
Board of Directors of CSUSA was approved by a vote of at least two-thirds (2/3)
of the Original Directors then still in office (such directors becoming
"ADDITIONAL ORIGINAL DIRECTORS" immediately following their election); and
(C) the individuals who are elected to the Board of Directors of CSUSA and whose
election, or nomination for election, to the Board of Directors of CSUSA was
approved by a vote of at least two-thirds (2/3) of the Original Directors and
Additional Original Directors then still in office (such directors also
becoming"ADDITIONAL ORIGINAL DIRECTORS" immediately following their election);

8

--------------------------------------------------------------------------------

        (iii)  the stockholders of CSUSA shall approve a merger, consolidation,
recapitalization, or reorganization of CSUSA, a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction which
would result in at least seventy-five percent (75%) of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being Beneficially Owned by at least
seventy-five percent (75%) of the holders of outstanding voting securities of
CSUSA immediately prior to the transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction; or

        (iv)  the stockholders of CSUSA shall approve a plan of complete
liquidation of CSUSA or an agreement for the sale or disposition of all or a
substantial portion of the CSUSA's assets (i.e., fifty percent (50%) or more of
the total assets of CSUSA).

        (f)    Employee must be notified in writing by Company or any of its
subsidiaries or affiliates at anytime that either Company or any of its
subsidiaries or affiliates anticipates that a Change in Control may take place.

        (f)    If it shall be determined that any payment or distribution by
Company, the Company or any other person to or for the benefit of the Employee
(a "PAYMENT") would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the "EXCISE TAX"), as a result of the
termination of employment of the Employee in the event of a Change in Control,
then Company, the Company or the successor to the Company shall pay an
additional payment (a "GROSS-UP PAYMENT") in an amount such that after payment
by the Employee of all taxes, including, without limitation, any income taxes
and Excise Tax imposed on the Gross-Up Payment, the Employee retains an amount
of the Gross-Up Payment equal to the Excise Tax imposed on the Payments. Such
amount will be due and payable by Company, the Company or the successor to the
Company within ten (10) days after the Employee delivers written request for
reimbursement accompanied by a copy of the Employee's tax return(s) or other tax
filings showing the excise tax actually incurred by the Employee.

        13.    COMPLETE AGREEMENT.    This Agreement sets forth the entire
agreement of the parties hereto relating to the subject matter hereof and
supersedes any other employment agreements or understandings, written or oral,
between or among Company, the Company and Employee. This Agreement is not a
promise of future employment. Employee has no oral representations,
understandings or agreements with Company or any of its subsidiaries or
affiliates or any of its officers, directors or representatives covering the
same subject matter as this Agreement. This Agreement is the final, complete and
exclusive statement and expression of the agreement between Company and Employee
and of all the terms of this Agreement, and it cannot be varied, contradicted or
supplemented by evidence of any prior or contemporaneous oral or written
agreements. This written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of Company and Employee, and no term
of this Agreement may be waived except in writing signed by the party waiving
the benefit of such term.

9

--------------------------------------------------------------------------------

        14.    NOTICE.    Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:

To Company:   Comfort Systems USA (Texas), L.P.
777 Post Oak Blvd, Suite 500
Houston, Texas 77056
Attention: Law Department
To Employee:
 
William George
7938 Clarion Way
Houston, TX 77040

        Notice shall be deemed given and effective on the earlier of three
(3) days after the deposit in the U.S. mail of a writing addressed as above and
sent first class mail, certified, return receipt requested, or when actually
received by means of hand delivery, delivery by Federal Express or other courier
service, or by facsimile transmission. Either party may change the address for
notice by notifying the other party of such change in accordance with this
paragraph 14.1

        15.    SEVERABILITY; HEADINGS.    If any portion of this Agreement is
held invalid or inoperative, the other portions of this Agreement shall be
deemed valid and operative and, so far as is reasonable and possible, effect
shall be given to the intent manifested by the portion held invalid or
inoperative. The paragraph headings herein are for reference purposes only and
are not intended in any way to describe, interpret, define or limit the extent
or intent of this Agreement or of any part hereof.

        16.    ARBITRATION.    With the exception of paragraphs 3 and 7, any
unresolved dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a panel
of three (3) arbitrators in Houston, Texas, in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association ("AAA") then in effect, provided that Employee shall comply with
Company's grievance procedures in an effort to resolve such dispute or
controversy before resorting to arbitration, and provided further that the
parties may agree to use arbitrators other than those provided by the AAA. The
arbitrators shall not have the authority to add to, detract from, or modify any
provision hereof nor to award punitive damages to any injured party. The
arbitrators shall have the authority to order back-pay, severance compensation,
vesting of options or restricted stock (or cash compensation in lieu of vesting
of options or restricted stock), reimbursement of costs, including those
incurred to enforce this Agreement, and interest thereon in the event the
arbitrators determine that Employee was terminated without disability or Cause,
as defined in paragraphs 5(a)(ii) and 5(a)(iii), respectively, or that Company
has breached this Agreement in any material respect. A decision by a majority of
the arbitration panel shall be final and binding. Judgment may be entered on the
arbitrators' award in any court having jurisdiction. The direct expense of any
arbitration proceeding shall be borne by Company.

        17.    GOVERNING LAW.    This Agreement shall in all respects be
construed according to the laws of the State of Texas.

        18.    COUNTERPARTS.    This Agreement may be executed simultaneously in
two (2) or more counterparts, each of which shall be deemed an original and all
of which together shall constitute but one and the same instrument.

        19.    THIRD-PARTY BENEFICIARY.    The Company is intended to be a
third-party beneficiary under this Agreement, and shall be entitled to enforce
the provisions hereof benefiting the Company.

10

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    COMFORT SYSTEMS USA (TEXAS), L.P.
 
 
By:
Comfort Systems USA G.P., Inc.
 
 
By:
/s/  WILLIAM F. MURDY      

--------------------------------------------------------------------------------

William F. Murdy
Chief Executive Officer
 
 
COMFORT SYSTEMS USA, INC.
 
 
By:
/s/  WILLIAM F. MURDY      

--------------------------------------------------------------------------------

William F Murdy
Chief Executive Officer
 
 
EMPLOYEE:
 
 
/s/  WILLIAM GEORGE      

--------------------------------------------------------------------------------

William George

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8



EMPLOYMENT AGREEMENT
